SECONDARY BATTERY, BATTERY PACK, ELECTRICALLY DRIVEN VEHICLE, ELECTRIC POWER STORAGE SYSTEM, ELECTRIC TOOL, AND ELECTRONIC DEVICE
DETAILED ACTION

Response to Amendments
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-13 are pending, wherein claims 1-2, 4, 6 and 9 are amended and claims 10-12 were previously withdrawn. Claims 1-9 and 13 are being examined on the merits in this Office action.

Claim Objections
Claim 1 is objected to because of the following:
In claim 1, the “M2 represents at least element kind among …” should read “M2 represents at least one element among …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 1, 3-5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140027679 A1, hereafter Kim) in view of Saruwatari et al. (US 20090017381 A1, hereafter Saruwatari).
Regarding claim 1, Kim teaches a secondary battery comprising:
a positive electrode (“cathode” in, e.g., [0003], [0091]);
a negative electrode (“anode” in, e.g., [0065]) including a negative electrode active material layer including a negative electrode active material (See, e.g., “anode active material” and “coat” in, e.g., [0066]) and a negative electrode conductive agent (e.g. carbon based-materials listed in [0068]), and
an electrolytic solution (e.g., [0090]-[0091]),
wherein the negative electrode active material includes a plurality of primary negative electrode active material particles and a plurality of secondary negative electrode active material particles (See at least [0002], [0029]), and the negative electrode active material includes a lithium titanium composite oxide represented by Li4Ti5O12 ([0042]), which reads on the Formula (1) as claimed when x=1/3, and
wherein a median diameter D50 of the primary negative electrode active material particles ranges from 10 nm to 3 µm, overlapping the instantly claimed 0.1 µm to 1 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Kim further teaches that the weight ratio of the primary negative electrode active material particles to the secondary negative electrode active material particles can be optimized to be an appropriate ratio when mixed in order to obtain a high-density electrode with improved adhesion property and high rate capability (e.g., [0025]-[0026]). Thus, Kim implicitly suggests that a number ratio of the primary negative electrode active material particles to the secondary negative electrode active material particles may be optimized, since one of ordinary skill in the art would readily appreciate that a change of weight ratio can be accomplished by a change of a number ratio of the primary negative electrode active material particles to the secondary negative electrode active material particles. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have optimized the number ratio of the primary negative electrode active material particles to the secondary negative electrode active material particles through routine experimentation to arrive at the claimed “95% or more”. In addition, in the absence of unexpected results or evidence that the claimed ratio is critical, the “95% or more” is not patentably distinguishable. Upon review of the instant specification, there does not appear to be any criticality to the claimed ratio.
Kim teaches the negative electrode conductive agent can be carbon-based materials, but does not specifically disclose the negative electrode conductive agent is flaky carbon materials. However, in the same field of endeavor, Saruwatari discloses that a conductive agent comprising a first carbon particles having a flaky configuration with an aspect ratio in a range of 1.5 to 100 (at least: Abstract, [0029], [0026], [0031]) can be used in a negative electrode active material layer (at least: [0048]-[0049], Abstract) in order to avoid a low energy density per unit volume of the battery and ensure a conductive path not being cut off (at least: [0029]). It would have been obvious to one of ordinary skill in the art to have used flaky carbon as the negative electrode conductive agent of Kim, as taught by Saruwatari, for the benefit of avoiding a low energy density per unit volume of the battery and ensuring a conductive path not being cut off (at least [0029], Saruwatari). As a result, flaky carbon as a conductive agent is included in the negative electrode active material composition of Kim in view of Saruwatari ([0064], Kim). Since the negative electrode active material composition is coated on a surface of a current collector of the negative electrode ([0066], Kim), the flaky carbon is also provided on the surface of the current collector of the negative electrode, as claimed.
Kim in view of Saruwatari further teaches a ratio of a weight of the negative electrode conductive agent to a weight of the negative electrode active material layer is 2% to 20%, overlapping the instantly claimed 2.5% by weight or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Kim in view of Saruwatari teaches the secondary battery according to claim 1, wherein the flaky carbon materials include flaky graphite ([0031], Saruwatari).
Regarding claim 4, Kim in view of Saruwatari teaches the secondary battery according to claim 1, and Kim further teaches the positive electrode includes a positive electrode active material represented by the formula LiCoO2 ([0071]). Saruwatari further discloses that LiCoO2 and LiCoPO4 (when a=1, LiaCoO2 and LiaCoPO4 become LiCoO2 and LiCoPO4, respectively) are functional equivalents as the positive electrode active material ([0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced LiCoO2 of Kim with LiCoPO4 of Saruwatari as the positive electrode active material, since the substitution of known equivalents for the same purpose is prima facie obvious. See MPEP § 2144.06.
Regarding claim 5, Kim in view of Saruwatari teaches the secondary battery according to claim 1, and Kim further teaches the electrolytic solution includes an ethylene carbonate ([0090]). Saruwatari further discloses that ethylene carbonate and the combination of propylene carbonate, dimethyl carbonate and ethyl methyl carbonate are functional equivalents as components of the electrolytic solution (See [0100]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced ethylene carbonate with the combination of propylene carbonate, dimethyl carbonate and ethyl methyl carbonate as components of the electrolytic solution, since the substitution of known equivalents for the same purpose is prima facie obvious. See MPEP § 2144.06.
Further, propylene carbonate is a cyclic carbonate ester, and dimethyl carbonate and ethyl methyl carbonate are chain carbonate esters.
Regarding claim 8, Kim in view of Saruwatari teaches the secondary battery according to claim 1, wherein the secondary battery includes a lithium ion secondary battery (at least [0003], [0006]-[0007]).
Regarding claim 13, Kim in view of Saruwatari teaches an electronic device comprising the secondary battery according to claim 1 as an electric power supply source (See [0074]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saruwatari, as applied to claim 1 above, and further in view of Inagaki et al. (US 20100255352 A1, hereafter Inagaki).
Regarding claim 2, Kim in view of Saruwatari teaches the secondary battery according to claim 1, but does not teach an element is fixed on a surface of the lithium titanium composite oxide represented by the Formula (1).
In the same field of endeavor, Inagaki discloses that a coating layer of a metal such as Mg coated on the surface of a lithium titanium composite oxide would efficiently suppress the decomposition of the non-aqueous electrolyte solution on the surface of the lithium-titanium composite oxide particles used as the negative electrode active material and thereby suppress the generation of gas associated with the decomposition of the electrolyte solution ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have coated the lithium titanium composite oxide with a metal coating layer, as taught by Inagaki, in order to achieve advantages stated above.
Further, Inagaki discloses that the thickness of the coating layer can be adjusted ([0022]). Thus, one skilled in the art would readily appreciate that the content in mole of the metal element such as Mg can be accordingly adjusted. One of ordinary skill in the art would readily arrive at the instantly claimed range of 0.001 mol% to 5 mol% through routine experimentation. In addition, in the absence of unexpected results or evidence that the content as claimed is critical, the claimed range is not patentably distinguishable. Upon review of the instant specification, there does not appear to be any criticality to the claimed content.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saruwatari, as applied to claim 1 above, and further in view of Ahn et al. (US 20070092802 A1, hereafter Ahn).
Regarding claims 6-7, Kim in view of Saruwatari teaches the secondary battery according to claim 1, but does not appear to teach an unsaturated cyclic carbonate ester in the electrolytic solution.
In the same field of endeavor, Ahn discloses that ethylene carbonate and vinylene carbonate are functional equivalent as components in the electrolyte solution ([0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced ethylene carbonate of Kim with vinylene carbonate of Ahn as a component of the electrolyte solution, since the substitution of known equivalents for the same purpose is prima facie obvious. See MPEP § 2144.06.  Vinylene carbonate is an unsaturated cyclic carbonate ester.  Kim as modified further teaches the content of the vinylene carbonate in the electrolytic solution is 0.1% to 10% by weight ([0031], Ahn), overlapping the instantly claimed 0.001% to 2.5% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugeno et al. (US 20160149177 A1, hereafter Sugeno) in view of Kim and Saruwatari.
Regarding claim 9, Sugeno teaches a battery pack (See at least Fig. 4: 16 battery blocks B1 through B 16 connected in series) comprising:
a secondary battery (any of B1 to B16, for example);
a controller configured to control operation of the secondary battery (control unit 7, Fig. 4; and at least [0063]-[0066]); and
a switch configured to switch operation of the secondary battery in accordance with instruction from the controller (MUX 8, Fig. 4; and at least [0063]-[0066]).
Sugeno is silent to the specific structure of the claimed secondary battery. However, one of ordinary skill in the art would readily appreciate that a battery taught by Kim in view of Saruwatari (See the rejection of claim 1) can be any one of battery blocks B1 through B16 of Sugeno for the purposes of providing power. As such, the structure of Kim in view of Saruwatari teaches the specific structure of the secondary battery as claimed.

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.
Applicant mainly argues:
“… Saruwatari discloses a carbon particle that has a size larger than the thickness of the negative electrode active material-containing layer, and thus, the carbon particle is required to be embedded into the current collector to the depth corresponding to 20 to 50% of the thickness of the current collector. However, nothing in Saruwatari discloses or suggests at least the newly amended feature ‘the negative electrode conductive agent includes a plurality of flaky carbon materials provided on a surface of a current collector of the negative electrode’ as recited in the present claimed invention and as further supported in the specification”.
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination of the teachings of flaky carbon with Kim does not require the flaky carbon to be embedded into the current collector of Kim. The motivation/reason for incorporating flaky carbon of Saruwatari into Kim is due to its high aspect ratio that at least prevents conductive path from being cut off (at least [0029], Saruwatari), rather than it being embedded into a current collector. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expires later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727